                                                        Case 2:18-cv-02234-JAM-AC Document 27 Filed 12/22/20 Page 1 of 3


                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   John R. Whitefleet, SBN 213301
                                                       350 University Ave., Suite 200
                                                   3
                                                       Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   4
                                                       FAX: 916.927.3706
                                                   5   Attorneys for Defendants COUNTY OF YUBA, JEREMY STRANG, JOHN JACENICH and
                                                       MELANIE MARQUEZ
                                                   6
                                                   7
                                                   8                                    UNITED STATES DISTRICT COURT

                                                   9                                    EASTERN DISTRICT OF CALIFORNIA
                                                  10
                                                  11
                                                       JUSTIN GREEN, individually and doing                CASE NO. 2:18-CV-02234-JAM-AC
                                                  12   business as GREEN SOLUTIONS,
                                                                                                           JOINT STIPULATION TO MODIFY
                 350 University Ave., Suite 200




                                                  13                     Plaintiff,                        PRETRIAL SCHEDULING ORDER
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                       v.
                                                  15                                                       Complaint: 08/16/18
                                                       COUNTY OF YUBA; JEREMY STRANG,                      First Amended Complaint: 11/14/19
                                                  16   individually and in his official capacity;          Second Amended Complaint: 3/8/19
                                                  17   JOHN JACENICH, individually and his
                                                       official capacity; MELANIE MARQUEZ,
                                                  18   individually and in her official capacity And
                                                       DOES 1-10 inclusive,
                                                  19
                                                  20               Defendants.
                                                       __________________________________/
                                                  21
                                                  22           The parties, by and through their respective undersigned counsel, hereby stipulate to

                                                  23   modify the Pretrial Scheduling Order (ECF No. 24) as follows:

                                                  24           Good cause exists to modify the current scheduling order. California’s new COVID-19

                                                  25   cases have hit a record high in passing weeks leading Governor Gavin Newsom to revive parts of

                                                  26   the state’s sweeping lockdown. The COVID-19 restrictions have continued to hamper discovery

                                                  27   and put the previous scheduling order dates into question. In light of the recent surge, and the

                                                  28   continued social distancing and other restrictions, as well as the burden placed on the court because



                                                       {02337332.DOCX}                                    1
                                                                             JOINT STIPULATION TO MODIFY PRETRIAL SCHEDULING ORDER
                                                        Case 2:18-cv-02234-JAM-AC Document 27 Filed 12/22/20 Page 2 of 3


                                                   1   of delayed criminal and civil trials, both parties recognize that trial is potentially unlikely to
                                                   2   proceed as currently scheduled. Additionally, both parties have actively been conducting
                                                   3   discovery, including recently completing Plaintiff’s deposition and written discovery. Defendants
                                                   4   require more time to complete their production of documents in this matter and Plaintiff requests
                                                   5   that document production be complete prior to the taking of depositions, currently scheduled for
                                                   6   January. The current discovery deadline in this matter is scheduled for January 15, 2021.
                                                   7           In light of the continued challenges presented in doing discovery in the COVID-19
                                                   8   restrictions under State and local orders, the parties agreed to modify the current scheduling order
                                                   9   that extends discovery until April 15, 2021, allows dispositive motions be filed by June 25, 2021,
                                                  10   for a hearing convenient to the court. The parties also suggest the Pretrial Conference be scheduled
                                                  11   for August 27, 2021, or when convenient for the court, for a trial date in October or November
                                                  12   2021.
                 350 University Ave., Suite 200




                                                  13                                         Respectfully submitted,
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   Dated: December 21, 2020              PORTER SCOTT
                                                                                             PROFESSIONAL CORPORATION
                                                  15
                                                  16                                         By      /s/ John R. Whitefleet
                                                                                                     John R. Whitefleet
                                                  17                                                 Attorney for Defendants COUNTY OF YUBA,
                                                                                                     JEREMY STRANG, JOHN JACENICH and
                                                  18
                                                                                                     MELANIE MARQUEZ
                                                  19
                                                  20   Dated: December 21, 2020              ATTORNEYS FOR PLAINTIFF

                                                  21                                         By      _/s/ Samuel D. Berns (authorized on 12.18.20)
                                                  22                                                        Samuel D. Berns
                                                                                                            Michael Mapes
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28


                                                       {02337332.DOCX}                                    2
                                                                          JOINT STIPULATION TO MODIFY PRETRIAL SCHEDULING ORDER
                                                        Case 2:18-cv-02234-JAM-AC Document 27 Filed 12/22/20 Page 3 of 3


                                                                                                    ORDER
                                                   1
                                                   2           Good cause appearing, it is so ordered. Discovery is extended to April 15, 2021. Dispositive

                                                   3   motions shall be filed by June 25, 2021, for a hearing on August 10, 2021. Pretrial Conference is

                                                   4   continued to September 24, 2021 at 10:00 AM, and Trial is set to commence on November 8, 2021

                                                   5   at 9:00 AM.

                                                   6
                                                       Dated: December 21, 2020                         /s/ John A. Mendez
                                                   7                                                    THE HONORABLE JOHN A. MENDEZ
                                                   8                                                    UNITED STATES DISTRICT COURT JUDGE

                                                   9
                                                  10
                                                  11
                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28


                                                       {02337332.DOCX}                                   3
                                                                          JOINT STIPULATION TO MODIFY PRETRIAL SCHEDULING ORDER
